Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the extendable shelf of claim 6; the motor of claim 7; the frame coupled to the motor of claim 7; the coupler coupled to a rotating bolt (claim 8) in combination with the counterbalance of claim 9; the spring of claim 10; the lock of claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because in FIG.7 the lead line for reference numeral “123” is not pointing to any object and specifically not pointing to a spring.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "123" and "125" have both been used to designate the housing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of 
Claim Objections
Claim 4 is objected to because of the following informalities:  on line 1, “automated move” should be “automated to move”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the counterbalance is coupled to a spring" which is not apparently shown in the drawing figures and the exact coupling thereof is unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, and 13 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Cohen et al. 
For claim 1, Cohen et al. (2018/0111539) disclose a system comprising: 
a store box (26), 
wherein said store box comprises at least one cover (60,62) moveable between 
a retracted (FIG.1) and extended position (FIG.2), 
wherein said cover is adjacent to a display when in said retracted position;  
5wherein said store box comprises an interior void (48).  
For claim 2, said store box comprises four sides and a top (roof 38).  
For claim 3, said store box comprises at least three displays.  
For claim 5, said store box comprise a rear side, and 
wherein said rear side is connected via a hinge ([0059] where the panel swings or flips up), and wherein said rear side pivots about said hinge.  
For claim 13, further comprising a vehicle coupled to said store box.  
The system further comprises 
a divider (FIG.3) which separates said vehicle from said box store.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. as applied above in view of Koeze (2009/0289017). 

It would have been obvious to one of ordinary skill in the art to have provided Cohen et al. with an extendable slide out shelf as taught by the art of Koeze as an obvious design expedient in order to allow ease of access to items thereon. 

Claims 4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. as applied above in view of Sloss (6761387). 
For claims 4 and 7, Cohen et al. lack said cover being automated to move between a retracted and extended position, the cover comprising a frame is coupled to a motor to raise and lower said frame, features which are taught by Sloss as seen in FIG.5 with motor (73). 
It would have been obvious to one of ordinary skill in the art to have adapted the system of Cohen et al. to include and automated cover and motor to lift and lower cover frame as taught by Sloss in order to allow a user ease and convenience of access to the interior void. 
For claim 8, Cohen et al., as modified, include a coupler (Sloss, FIG.6) which couples to said frame, wherein said coupler comprises a connector which couples to a bolt (threaded screw as central drive shaft 47), and wherein rotation of said bolt raises and lowers said frame.  

Claims 9-12, best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. as applied above in view of the well known prior art such as Linville (3694024). 
For claims 9-12, Cohen et al. discloses hinged covers that can slide or translate between extended and retracted positions in a vertical plane along a track or can swing or flip up (pivot up) to allow access to the interior void. 
However, Cohen et al. lack the system and covering comprising a frame coupled to a counterbalance where the counterbalance is coupled to a spring, is a metal ribbon, or is a spring itself. 
The examiner takes official notice that spring (metal ribbon) counterbalances are well known in the prior art as seen for example with Linville with springs (24). It would have been obvious to one of ordinary skill in the art to have provided such a spring or metal ribbon counterbalance for use with the covers of Cohen et al. as an obvious design expedient in order to assist a user in moving the cover between positions.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. as applied above in view of the well known prior art. 
For claim 14, Cohen et al. lack said vehicle comprises a tail gate which can open to allow access to said interior void.  
The examiner takes official notice that opening tailgates are well known in the prior art to allow access to an interior void (the bed of a pickup truck, for example). It would have been obvious to one of ordinary skill in the art to have provided a conventional tailgate of the prior art for use with the system of Cohen et al. in order to accomplish same. 
Applicant may seasonally challenge, for the official record in this application, this and any other statement of judicial notice in a timely manner in response to this office action. Please specify the exact statement to be challenged. Applicant is reminded, with respect to the specific challenge put forth, of the duty of disclosure under Rule 56 to disclose material which is pertinent to patentability including claim rejections challenged by applicant. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. as applied above in view of the well known prior art. 
For claim 16, Cohen et al. lack a lock to lock said at least one cover.
The examiner takes official notice that locks are well known in the prior art to secure and protect items from theft. It would have been obvious to one of ordinary skill in the art to have used a conventional lock of the prior art for use with the cover of Cohen et al. in order to provide the same protections. 
Applicant may seasonally challenge, for the official record in this application, this and any other statement of judicial notice in a timely manner in response to this office action. Please specify the exact statement to be challenged. Applicant is reminded, with respect to the specific challenge put forth, of the duty of disclosure under Rule 56 to disclose material which is pertinent to patentability including claim rejections challenged by applicant. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENN DAYOAN can be reached on 571.272.6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HILARY L GUTMAN/Primary Examiner, Art Unit 3612